Per Ouriam:

The defendant, the Schuman Carriage Company, Limited, came to this court on exceptions which were sustained and it has now filed in this court its hill of costs. The plaintiff objects to the item of $18.50 for cash paid.to B. N. Kahalepuna, clerk of the circuit court of the first circuit, for preparation of the record on exceptions. Plaintiff does not question that this sum was paid to the clerk of the circuit court by defendant but urges that a large portion of tbe record prepared by tbe clerk was unnecessary and that plaintiff should not be charged with the cost of the preparation thereof. Upon a careful examination of the record we find that tbe record prepared by the clerk of the circuit court, for which he charged $18.50, is composed of about forty-four pages and that approximately one-half of this record was entirely unnecessary for a proper consideration of the cause by *427this court on exceptions. Petition for process of attachment, bond on attachment, garnishee summons, return on attachment and summons, and numerous other unnecessary records of the court below were included in the record prepared and sent up to this court.
H. C. Peters for plaintiff.
C. A. Davis for defendant.
We have on several occasions called attention to an increasing laxity in the preparation of records on appeal. Both as a matter of economy and for the convenience of the appellate court the record brought up should not contain duplications nor other unnecessary records, and where unnecessary documents are included in the record the appellant, should he prevail in this court, will not be permitted to recover from the appellee costs for the preparation of that portion of the record which is found to be unnecessarily made a part thereof. See Tyler v. Wise, 21 Haw. 166; Scott v. Kona, Development Co., 21 Haw. 462; Halawa Plantation v. County of Hawaii, 22 Haw. 758, 757.
The item of $18.50' to which plaintiff, appellee, has objected is allowed in the sum of $9.25. In other respects the cost bill will be taxed as presented.